              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

SHERRONE THORNTON,

                     Plaintiff,
                                                        Case No. 19-CV-1643-JPS
v.

ST. JOSEPH HOSPITAL and JOHN
and JANE DOES,                                                          ORDER

                     Defendants.


       On   November      8,      2019,   the   plaintiff,   Sherrone   Thornton

(“Thornton”), an inmate at the Racine Correctional Institution, filed a

complaint against the defendants, St. Joseph Hospital and two of its

doctors. (Docket #1). Thornton alleges that on some undisclosed date,

presumably before he was most recently incarcerated, he and his girlfriend

went to the hospital because she had stomach cramps. Id. at 2. Doctors there

determined that she was in fact pregnant and soon delivered the couple’s

child. Id. at 2-3. Within hours, however, the child passed away. Id. at 3.

Thornton complains that the doctors did not do enough to save the child.

Id. He seeks to pursue claims for medical malpractice, wrongful death, and

negligence against the defendants. Id.

       Thornton’s allegations do not invoke this Court’s jurisdiction.

Federal courts are courts of limited jurisdiction, and may only hear cases in

two primary categories: 1) those raising issues of federal law, known as

“federal question” jurisdiction, and 2) those between parties who are

citizens of different states and which involve an amount in controversy
exceeding $75,000.00, known as “diversity” jurisdiction. See 28 U.S.C. §§

1331 and 1332(a).

       All of the parties in this case are from Wisconsin, so diversity

jurisdiction is not available. Additionally, all of Thornton’s claims arise

under state, not federal, law. Thus, this lawsuit presents no federal

questions. It seems, then, that Thornton simply filed his lawsuit in the

wrong court. Should he desire to continue pursuing the claims in this case,

he must do so in Wisconsin state court. As for this case, it must be dismissed

without prejudice for lack of jurisdiction. The Court will also grant

Thornton’s motion for leave to proceed in forma pauperis, (Docket #2), and

deny as moot his motions for appointment of counsel, (Docket #7 and #9).

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Docket #2) be and the same is hereby GRANTED;

       IT   IS   FURTHER      ORDERED          that   Plaintiff’s   motions   for

appointment of counsel (Docket #7 and #9) be and the same are hereby

DENIED as moot; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice for lack of subject-matter

jurisdiction.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 16th day of January, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge



                                 Page 2 of 2
